Citation Nr: 0209937	
Decision Date: 08/15/02    Archive Date: 08/21/02

DOCKET NO.  00-00 003A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.

ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from May 1950 to April 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 decision by the Department 
of Veterans Affairs (VA) Nashville, Tennessee Regional Office 
(RO).  That decision denied service connection for bilateral 
hearing loss.  The Board remanded the claim to the RO in 
February 2001 for further development.

FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained.

2.  The veteran has auditory thresholds greater than 40 
decibels at three frequencies bilaterally, and speech 
recognition scores are less than 94 percent bilaterally.

3.  The evidence shows that the veteran's bilateral hearing 
loss had its origins in service.


CONCLUSION OF LAW

The veteran has bilateral hearing loss for VA compensation 
purposes, which was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.385 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of the VA with respect to the 
duty to assist in the development of claims.  First, the VA 
has a duty to notify the veteran and his representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2001).  Second, the VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A (West Supp. 2001).

The Board finds that the VA's duties have been fulfilled.  
The veteran was provided with adequate notice as to the 
evidence needed to substantiate his claim.  The Board 
concludes that the discussions in the decision, statement of 
the case (SOC), the supplemental statements of the case 
(SSOCs), and the letters sent to the veteran informed him of 
the information and evidence needed to substantiate his claim 
and complied with the VA's notification requirements.  A 
letter sent to the veteran in June 2001 specifically informed 
him of the types of information he needed to provide to the 
RO and the evidence that the RO would assist him in 
obtaining.  The RO supplied the veteran with the applicable 
regulations in the SOC.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The evidence includes the veteran's service 
medical records, an undated private audiogram, a VA audiogram 
dated December 1999, and a VA examination report dated July 
2001.

For the reasons stated above, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  The Board 
finds that the evidence of record provides sufficient 
information to adequately evaluate the issue currently on 
appeal.  Therefore, no further assistance to the veteran with 
the development of evidence is required.

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim. 

The Board has reviewed the facts of this case in light of the 
new VCAA regulations. As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claim and has notified him of the information and 
evidence necessary to substantiate his claim.  Consequently, 
the claim need not be referred to the veteran or his 
representative for further argument, as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran.  See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992).

II.  Factual Background

Service medical records indicate that voice whisper tests 
were 15/15 bilaterally at both the August 1950 entrance 
examination and the April 1952 separation examination.  A 
September 1952 VA treatment note indicated that the veteran 
was hospitalized for malaria.  Service connection for malaria 
was granted in a September 1952 rating decision.

The veteran filed an original claim for bilateral hearing 
loss in March 1999.  An undated audiogram showed that 
puretone thresholds were as follows:

 

Neither average puretone thresholds nor speech recognition 
scores were noted on this audiogram.

A VA audiogram was conducted in December 1999.  Puretone 
thresholds were as follows:

 

Average puretone thresholds were not noted.  Speech 
recognition scores were 76 percent in the right ear and 88 
percent in the left ear.

In February 2001, the Board remanded the issue to the RO for 
development.  The RO was instructed to obtain all VA 
treatment records for the veteran from April 1952 to the 
present.  The RO attempted to obtain those records.  However, 
the only treatment record regarding the veteran's hearing was 
the December 1999 audiogram.  In addition, the RO was 
instructed to schedule the veteran for a VA audiological 
examination.  The examiner was asked to approximate the date 
of onset for the veteran's hearing loss, if any, and offer an 
opinion as to whether or not any hearing loss was related to 
service.

A VA audiological examination was conducted in July 2001.  
Puretone thresholds were as follows:

 

Average puretone thresholds were 66.25 for the right ear and 
61.25 for the left ear.  Speech recognition scores were 80 
percent bilaterally.  The examiner indicated that the 
veteran's hearing was within normal limits to 1000 Hz, 
sharply sloping to a severe sensorineural hearing loss.  The 
examiner noted that, after reviewing the veteran's records 
back to 1950, that the veteran entered service and 
"apparently exited service with normal hearing."  She 
indicated that at the time the veteran exited service the 
whisper test was used.  The examiner stated that, "given the 
inadequacy of this test to account for high-frequency hearing 
loss" high frequency thresholds were unclear.  The examiner 
also noted that "typically hearing loss due to noise 
exposure does not show until much later in life."  The 
examiner indicated that it was possible that the veteran had 
high-frequency hearing loss that was not detected at his 
separation examination.  In addition, the examiner noted 
that, based on her review of the available records, the 
veteran was admitted to the hospital for treatment for 
malaria in 1952.  She indicated that it was customary in the 
1950s to treat malaria with ototoxic drugs.  The examiner 
went on to state that the veteran could have been given 
ototoxic drugs that affected his hearing.

The Board notes that the records indicate that immediately 
after service, in the August 1952 VA treatment note, the 
veteran was employed as a photostatic machine operator.  
However, there are no references to post-service employment 
after the August 1952 VA treatment note.

III.  Criteria

Service connection may be granted for any disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

If a hearing loss is incurred while in service, it will be 
considered a disability for which service connection may be 
granted if the auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz is 26 decibels or greater; 
or the speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the evidence is at least in equipoise with 
regard to the veteran's claim for service connection for 
bilateral hearing loss.  The reasons follow.

The United States Court of Appeals for Veterans Claims 
(Court) has held that in order to establish service 
connection, there must be evidence of both a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

The Court has also held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); see also Rose v. West, 11 Vet. App. 169, 171 (1998).

The veteran currently has a level of hearing loss that is 
considered a disability for VA compensation purposes.  His 
auditory threshold is greater than 40 decibels at three 
frequencies bilaterally.  In addition, he has a bilateral 
speech recognition score of 80 percent.  See 38 C.F.R. 
§ 3.385.

The question of whether the veteran's current diagnosis had 
its onset in or is otherwise related to active service, 
involves competent medical evidence as to medical causation.  
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  The July 2001 
VA examiner was specifically requested to provide an opinion 
regarding whether any hearing loss the veteran experience 
could be related to service.  The examiner indicated that 
"the veteran apparently exited service with normal 
hearing."  However, "due to the inadequacy of [the voice 
whisper test conducted at the veteran's April 1952 separation 
examination] to account for high-frequency hearing loss" 
frequency thresholds for the veteran at separation were 
unclear.  The examiner stated that given that "typically 
hearing loss due to noise exposure does not show up until 
later in life," it was "possible" that the veteran had 
high-frequency hearing loss that was not detected at his 
separation examination.  The examiner also noted that the 
veteran was treated for malaria in 1952.  He noted that the 
customary medications for treating malaria at that time were 
ototoxic and could also have affected the veteran's hearing.

The Board recognizes that the July 2001 VA examiner's opinion 
does not definitively link the veteran's hearing loss to 
service.  Generally, more than a possibility of a link 
between service and a current disability is required before 
service connection is appropriately established.  However, 
the examiner does offer a basis for the opinion that relates 
the veteran's bilateral hearing loss to service, and the 
factors cited by her are viewed as raising an element of 
doubt as to the origins of the veteran's hearing loss.  
Absent any medical evidence to the contrary, the Board finds 
that the evidence is at least in equipoise.  See 38 U.S.C.A. 
§ 1154(a); see also Gilbert v. Derwinski, 1 Vet. App. at 53.  
As any doubt must be resolved in the veteran's favor, service 
connection for bilateral hearing loss is granted.  See 38 
U.S.C.A. §§ 1110, 5107(b) (West 1991 & Supp. 2001).


ORDER

Service connection for bilateral hearing loss is granted.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

